Chapman, C. J.
The defendant contends that the officer Skelton was illegally permitted to testify to certain statements *466made to him by the defendant respecting the stolen bonds, and tending, with other evidence, to show that the defendant stole them. The ground of the objection is, that, on the evening previous to this interview, Hill, another officer, had said to the defendant that it would be better for him- to own up, and that it would be better for him to make a clean breast of it to Skelton. But it is apparent from the facts in the case, that this had no influence in inducing the defendant to say what he did to Skelton, and that his statements were made under the influence of the facts that occurred the next day. We think the testimony was admissible. The case is quite as strong as that of Commonwealth v. Cuffee, ante, 285. Defendant to be sentenced.